DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1B and 2B (reads on claims 1-5, 7-13, and 15) in the reply filed on 12/15/2020 is acknowledged.
Claims 6 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyocera (JP 2006-127973, English translation provided by the Applicant in the IDS forms).
Regarding claim 1, Kyocera discloses a solid oxide fuel cell (solid oxide fuel cell; abstract) comprising: a variable thickness electrolyte layer in contact between an anode and a cathode (solid electrolyte layer 7 having a variable thickness stacked between a fuel electrode 5 (anode) and air electrode 9 (cathode); abstract; Figs. 1-3B; page 3, middle third; page 4, middle third); and a fuel inlet 
Regarding claim 2, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the fuel is selected from the group consisting of natural gas, hydrogen, carbon monoxide, syngas, biogas, landfill gas, gasoline, diesel, and combinations thereof (fuel gas comprises natural gas; figures 1-3B; page 3, middle third).
Regarding claim 3, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the variable thickness electrolyte layer is a yttria-stabilized zirconia, gadolinium doped ceria (solid electrolyte layer 7 comprises yttrium stabilized zirconia; Fig.1-3B; page 4, middle third).
Regarding claim 4, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the anode is a mixture of a nickel oxide and an yttria-stabilized zirconia or a mixture of a nickel oxide and a gadolinium doped ceria (fuel electrode 5 comprises a mixture of nickel oxide and yttrium stabilized zirconia; Figs. 1-3B; page 4, top third).
Regarding claim 5, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the cathode is selected from the group consisting of: samarium strontium cobaltite, lanthanum strontium cobalt ferrite, gadolinium doped ceria and combinations thereof (air electrode 9 may comprise lanthanum strontium cobalt ferrite; Figs. 1-3B; page 5, middle third).
Regarding claim 8, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the difference between the thickest area of the variable thickness electrolyte layer and the thinnest area of the variable thickness electrolyte layer is greater than about 50 
Regarding claim 9, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the difference between the thickest area of the variable thickness electrolyte layer and the thinnest area of the variable thickness electrolyte layer is from about 1 um to about 50 um (the difference between the thickness of the solid electrolyte 7 at the inlet end and discharge end may be between 5-40 um; abstract; figures 1-3B; page 2, bottom third; page 3, top third).
Regarding claim 13, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the solid oxide fuel cell is planar (fuel cell 1 is a substantially planar elliptically cylindrical fuel cell as shown; Fig. 1-2; page 9, bottom third).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kyocera (JP 2006-127973, English translation provided by the Applicant in the IDS forms) in view of Seabaugh et al. (US 2003/0027033, hereinafter Seabaugh).
Regarding claim 7, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, but Kyocera fails to disclose wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria. However Seabaugh discloses wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria (SOFC air electrode may comprise a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria; [Seabaugh abstract; para. 12, 49, 52, 82, 92]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fuel cell of Kyocera such that the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria, as taught by Seabaugh, for the advantages of improving performance, reducing the operating temperature, and allowing efficient operation of solid oxide fuel cells with internal reforming of hydrocarbon fuels (Seabaugh para. 25).
Regarding claim 15, Kyocera discloses a planar solid oxide fuel cell (substantially planar elliptically cylindrical solid oxide fuel cell; abstract; figures 1-2; page 9, bottom third) comprising: a yttria-stabilized zirconia variable thickness electrolyte layer in contact between an anode, comprising nickel oxide and yttria-stabilized zirconia, and a cathode (yttrium stabilized zirconia electrolyte layer 7 having a variable thickness is stacked between fuel electrode 5 (anode), comprising a mixture of nickel oxide and yttrium stabilized zirconia, and air electrode 9 (cathode); abstract; Figs. 1-3B; page 3, middle third; page 4, top half); a fuel inlet and a fuel outlet (gas inlet and discharge; figures 1-3B; page 4, middle third), wherein the yttria-stabilized zirconia variable thickness electrolyte layer in areas closer to the fuel inlet of natural gas is thinner than in areas closer to the fuel outlet of natural gas (solid electrolyte later 7 is thinner at the natural gas fuel inlet side than at the outlet side; abstract; Figs. 1-3B; page 3, middle third; page 4, middle third); and wherein the difference between the thickest area of the yttria-
However, Kyocera fails to disclose wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria. However Seabaugh discloses wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria (SOFC air electrode may comprise a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria; [Seabaugh abstract; para. 12, 49, 52, 82, 92]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fuel cell of Kyocera such that the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria, as taught by Seabaugh, for the advantages of improving performance, reducing the operating temperature, and allowing efficient operation of solid oxide fuel cells with internal reforming of hydrocarbon fuels (Seabaugh para. 25).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kyocera (JP 2006-127973, English translation provided by the Applicant in the IDS forms).
Regarding claim 10, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, but Kyocera does not specifically disclose wherein the difference between the thickest area of the variable thickness electrolyte layer and the thinnest area of the variable thickness electrolyte layer is from about 5um to about 10um.  Kyocera does disclose that the he difference between the thickness of the solid electrolyte 7 at the inlet end and discharge end may be between 5-40um; abstract; figures 1-3B; page 2, bottom third; page 3, top third).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kyocera (JP 2006-127973, English translation provided by the Applicant in the IDS forms) in view of Phillips 66 company (US 2015/0099209, hereinafter Phillips).
Regarding claims 11 and 12, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera discloses the variable thickness electrolyte layer (solid electrolyte layer 7 having a variable thickness; abstract; figure 1-3B; page 3, middle third; page 4, middle third). However, Kyocera fails to disclose wherein the manufacture of the variable thickness electrolyte layer is applied via a spray process, wherein the thicker area of the variable thickness electrolyte layer has a greater number of spray passes than the thinner area of the variable thickness electrolyte layer wherein the number of spray passes range from about 2 to about 50. However Phillips discloses wherein the manufacture of the electrolyte layer is applied via a spray process (SOFC electrolyte layer is deposited via spraying; abstract; para. 38) wherein the number of spray passes range from about 2 to about 50 (spray passes may be repeated at least 2-20 times; para 36; claims 8 & 12 of Phillips) It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the spraying technique of Phillips to deposit the electrolyte layer of Kyocera as it is simply a matter of additional passes of the spraying means over the desired area to achieve the desired thickness of the variable thickness of the electrolyte layer.
Furthermore, Claims 11 and 12 are considered to be product by process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729